PROMISSORY NOTE

$80,000




FOR VALUE RECEIVED, XsunX, Inc., a Colorado corporation, (the “Borrower”),
promises to pay to Lender, an individual, or its assignees (the “Lender”) the
Principal Sum along with the Interest and any other fees according to the terms
herein (this “Note”). This Note shall become effective on August 5, 2014 (the
“Effective Date”).




The Principal Sum is up to Eighty Thousand Dollars ($80,000) plus accrued and
unpaid interest.  The Lender shall advance Twenty Thousand Hundred Dollars
($20,000) upon execution of this Note. The Lender may pay additional
consideration to the Borrower in such amounts and at such dates as the Lender
may choose in its sole discretion, and only subject to request by the Company.
The Principal Sum due to the Lender shall be prorated based on the consideration
actually paid by the Lender such that the Borrower is only required to repay the
amount funded and the Borrower is not required to repay any unfunded portion of
this Note, nor shall any interest or other rights or remedies granted herein
extend to any unfunded portion of this Note.  




1.

Maturity Date.  The Maturity Date is three (3) months from the Effective Date of
each payment (the “Maturity Date”) and is the date upon which the Principal Sum
of this Note, as well as any unpaid interest and expenses shall be due and
payable.




2.      

Interest.  This Note shall bear interest at the rate of Ten Percent (10%) per
year.




3.

Expenses. The Borrower shall pay the Lender Two Thousand Five Hundred
($2,500.00) Dollars incurred by them in connection with the delivery and
performance of this Note. Such expense shall be added to the Principal Sum due
lender.  




4.

Payment. At any time the Borrower may make partial payments of any then
outstanding and unpaid Principal Sum, accrued interest, and expenses and may pay
this Note in full at any time without pre-payment penalty.




5.

Default. The following are events of default under this Note the shall cause an
immediate acceleration of the Maturity Date of the Note: (i) the Borrower shall
fail to pay any outstanding Principal Sum under this Note when due and payable
thereunder; or (ii) the Borrower shall fail to pay any interest, expenses or any
other amount under this Note when due and payable thereunder; or (iii) a
receiver, trustee or other similar official shall be appointed over the Borrower
or a material part of its assets and such appointment shall remain uncontested
for twenty (20) days or shall not be dismissed or discharged within sixty (60)
days; or (iv) the Borrower shall become insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (v) the Borrower shall make a general
assignment for the benefit of creditors; or (vi) the Borrower shall file a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (vii) an involuntary proceeding shall be commenced or filed against
the Borrower.











6.

Remedies. In the event of any default, the outstanding principal amount of this
Note, plus accrued but unpaid interest, expenses, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Lender’s election, immediately due and payable in cash at the
Mandatory Default Amount. The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, multiplied by 150%, plus 100% of
accrued and unpaid interest, expenses, liquidated damages, fees and other
amounts hereon. Commencing five (5) days after the occurrence of any event of
default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at an interest rate equal to the lesser of 25%
per annum or the maximum rate permitted under applicable law. In connection with
such acceleration described herein, the Lender need not provide, and the
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and the Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and the Lender shall
have all rights as a holder of this Note until such time, if any, as the Lender
receives full payment pursuant to this Section 6. No such rescission or
annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely pay this Note as required pursuant
to the terms hereof.




7.

Assignability. The Borrower may assign this Note. This Note shall be binding
upon the Borrower and its successors and shall inure to the benefit of the
Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval subject to applicable
securities laws.




8.

Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in Orange County, in the State of California. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.




9.

Delivery of Process by the Lender to the Borrower. In the event of any action or
proceeding by the Lender against the Borrower, and only by the Lender against
the Borrower, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by the
Lender via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Borrower at its last known attorney.











10.

Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding shall be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.




11.

Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices shall be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.




IN WITNESS WHEREOF, the undersigned Borrower and Lender have caused this Note to
be duly executed as of the date first above written.




XsunX, Inc. (the “Borrower”):










_____________________________

Tom Djokovich

Chief Executive Officer







 (“Lender”):










______________________________

By: Lender






